Fourth Court of Appeals
                                     San Antonio, Texas
                                          September 18, 2020

                                         No. 04-20-00462-CV

                     IN RE BERRIDGE MANUFACTURING COMPANY,


                    From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-07623
                          Honorable David A. Canales, Judge Presiding


                                   Original Mandamus Proceeding1
Proceeding
       Sitting:          Rebeca C. Martinez, Justice
                         Irene Rios, Justice
                         Liza A. Rodriguez, Justice


       On September 17, 2020, relator filed a petition for writ of mandamus and an emergency
motion for stay pending final resolution of the petition for writ of mandamus.

        Relator’s request for temporary relief is GRANTED. The trial court’s August 20, 2020
“Order on Plaintiff’s Motion to Compel Discovery of Defendant Berridge Manufacturing
Company’s Net Worth, and Confidentiality and Protective Order” is STAYED pending final
resolution of the petition for writ of mandamus.

        Relator states it has contacted Luis Duran, the official court reporter for the 73rd Judicial
District Court, several times requesting preparation of the transcript from an August 19, 2020
hearing, but he has failed to respond. Luis Duran is hereby ORDERED to prepare and file with
this court the reporter’s record from the August 19, 2020 hearing no later than October 5, 2020.


        It is so ORDERED September 18, 2020.




1
   This proceeding arises out of Cause No. 2019-CI-07623, styled Jared Martin v. Berridge Manufacturing
Company, pending in the 408th Judicial District Court, Bexar County, Texas. The Honorable David A. Canales
signed the order at issue in this original proceeding.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT